Citation Nr: 1734005	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  07-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.  

2.  Entitlement to service connection for vision disorder.  

3.  Entitlement to service connection for lumbar spine disability.  

4.  Entitlement to service connection for erectile dysfunction, including as secondary to lumbar spine disability.    

5.  Entitlement to service connection for a right knee disability, including as secondary to lumbar spine disability.  

6.  Entitlement to service connection for left hand disability, including ulnar nerve disability, dupytrens contracture, left 5th finger, and arthritis.   



ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1973 to August 1976.  He also served in the Army National Guard from July 1977 to July 1978 with periods of active duty.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued in September 2005, August 2008, and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In the September 2005 rating decision, the RO, in pertinent part, denied service connection for coronary artery disease, visual disability, degenerative lower lumbar spine syndrome (lumbar spine disability), and ulnar nerve disability of the left hand (left hand disability).  

In the August 2008 rating decision, the RO, in pertinent part, denied service connection for erectile dysfunction.  

In the June 2010 rating decision, the RO, in pertinent part, denied service connection for status post posterior horn resection, right knee (right knee disability), erectile dysfunction secondary to lower lumbar spine syndrome, and Dupytrens contracture, left 5th finger (left hand disability).  

The matters of service connection for coronary artery disease, vision disorder, lumbar spine disability, and left hand disability were before the Board in December 2008, at which time they were remanded in order for the RO to schedule a videoconference hearing before a Veterans Law Judge (VLJ).  Subsequently, the Veteran was informed that videoconference hearings were not available outside of the United States and an informal hearing by a Decision Review Officer (DRO) was conducted in April 2009.  The corresponding DRO Conference Report has been associated with the claims file and reviewed. 

The pending matters were subsequently before the Board in December 2012, at which time they were remanded for additional evidentiary development, including obtaining the Veteran's service treatment records from the Army National Guard, additional private treatment records, and VA examination to determine the etiology of his coronary artery disease and lumbar spine, left hand, right knee, and vision disabilities.  

While the matter was in remand status, in an August 2016 rating decision, the RO granted service connection for bilateral hearing loss.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for bilateral hearing loss.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, this issue is not in appellate status at this juncture.

A July 2017 Report of General Information indicates that the Veteran was informed that he had been scheduled for a Central Office Board hearing in Washington, DC.  It was indicated that it was explained to the Veteran what this was.  In response, the Veteran stated that he did not wish to have such a hearing.  In light of this, the Board finds no pending hearing request.


The issues of entitlement to service connection for a vision disability, left hand disability, and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current lumbar spine disability is due to military service.  

2.  The Veteran's right knee disability is proximately due to or the result of his service-connected lumbar spine disability.  

3.  The Veteran's erectile dysfunction is proximately due to or the result of his service-connected lumbar spine disability.  


CONCLUSION OF LAW

1.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309(a) (2016).   

2.  The criteria for service connection for a right knee disability, to include as secondary to service connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for erectile dysfunction, to include as secondary to service connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claims of service connection for a lumbar spine disability, right knee disability, and erectile dysfunction have been granted, as discussed below.  As such, the Board finds that any error related to the VA's duty to notify/assist is moot.  

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b0 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).    


Factual Background and Analysis

The Veteran asserts that service connection is warranted for a lumbar spine disability.  He has been assessed with lumbar degenerative disc disease and spondyloarthritis with disc protrusion at L4/L5 and L5/S1.  See 05/29/2008, VBMS, Medical Treatment Record-Non-Government Facility, p. 1.  Thus, a present disability has been established by the evidence.    

While on active duty, the Veteran was required to lift heavy objects, including boxes of ammunition and mortar rounds.  See 05/28/2008, VBMS, Correspondence.  His service treatment records confirm that he injured his lower back on several occasions after lifting heavy objects, including lifting ammunition.  See 04/10/2015, VBMS, STR-Medical, pp. 42-43, 46; 06/24/2016, VBMS, STR, pp. 1-9.  As such, an in-service incurrence has been shown.  

The remaining question for consideration is whether the Veteran's current lumbar spine disability was incurred as a result of service.  

The Veteran submitted numerous statements indicating that he had lower back pain in service, which continued after service and gradually became worse.  Of note, the Veteran submitted statements by a medical technician who personally treated the Veteran in service and has remained in contact with the Veteran.  The medical technician indicated that the Veteran complained of lower back pain after lifting heavy ammunition boxes in service.  He has remained in contact with the Veteran and he has continuously complained of lower back pain.  See 11/20/2009, Buddy/Lay Statement, VBMS.  

The Veteran submitted a statement from an orthopedic surgeon in Germany, which was dated in August 2008.  The orthopedic surgeon opined that the Veteran's lumbar spine disability was the result of heavy work and lifting ammunition while on active duty and injuries to his spine.  See 05/29/2008, VBMS, Medical Treatment Record-Non-Government Facility, p. 11.  

The Veteran was afforded a VA examination in July 2009.  The examiner concluded that the extensive pathology found on the MRI [Magnetic Resonance Imaging] of the Veteran's lumbar spine would not be caused by minor service related injuries.  

The Veteran submitted a statement from an orthopedic surgeon in Germany, which was dated in November 2009.  The orthopedic surgeon indicated that the Veteran's back pain was attributable, in part, to his age, but also related to lifting heavy weight in service.  See 11/20/2009, Correspondence, VBMS, p. 20.  

The Veteran submitted a private physician statement dated in April 2010.  The physician opined that the Veteran's chronic lumbar problems are the same injuries that he suffered while on active duty, which has only worsened over the years.  

The Veteran submitted a private physician statement by H.F., M.D., dated in October 2015, which indicated that the Veteran was a patient in their practice from February 1974 through December 2008.  He commenced treatment at the practice while he was in the military, at which time he was suffering from lower back pain.  The physician further indicated that the Veteran frequently strained and injured his lower back due to lifting heavy crates of ammunition in service.  See 09/01/2016, VBMS, Medical Treatment Record- Non-Government Facility.  

The Veteran was afforded a VA examination in January 2016 by an orthopedic surgeon.  The orthopedic surgeon concluded that the Veteran's lower back disability was at least as likely as not incurred in or caused by military service.  The orthopedic surgeon based his opinion on the fact that the Veteran lifted heavy equipment in service, lay statements indicating that the Veteran suffered from recurring back complaints while in service, and the private physician statement dated in October 2015 by Dr. H.F. who reconfirmed that the Veteran sought civilian medical attention for his back pain from February 1974 to the present.  Accordingly, the orthopedic surgeon opined that the Veteran's current lumbar spine impairment was a direct result of the in service back strains and constant strenuous activities during service.  

A VA medical opinion was provided in August 2016 by a certified registered nurse practitioner (CRNP).  The CRNP concluded that the Veteran's lumbar spine disability was less likely than not incurred in service.  The CRNP indicated that the Veteran had one injury to his lower back in 1978, which had fully resolved and does not show any link to his current lumbar spine disability.  The CRNP further indicated that the lay statements of record are only indicative of the 1978 injury and cannot support the correlation of the 1978 injury to his current lumbar spine disability.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current lumbar spine disability is related to his in service injuries and strenuous activity.  In this regard, there is ample evidence, both lay and medical, that the Veteran had lower back complaints in service, which continued after service and gradually became worse over the years.  The January 2016 examiner took the lay and medical evidence into account when determining that the Veteran's lower back disability stems from the repeated strenuous activities and back strains incurred in service.  

Conversely, the June 2009 and August 2016 VA opinions failed to take into account the repeated back strains sustained by the Veteran in service, strenuous activity in service, and disregarded the lay statements of record of continued lower back pain following service.  This lows the weight the Board places on these opinions as they failed to consider all relevant evidence.  While the Board acknowledges that the January 2016 examiner did not have access to the Veteran's service treatment records, the examiner had access to the Veteran's lay statements and the medical opinions of record which summarized his service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting the "mere fact" of claims file review does not contribute to the probative value of a medical opinion, but is the awareness of medical facts used to formulate the opinion).  Furthermore, the Board finds that the January 2016 examiner better considered the record as a whole and contained a more in depth and specialized explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds the August 2016 opinion to be the most probative evidence on the question of nexus.  

The Veteran has been assessed with erectile dysfunction and right knee arthritis and status post partial resection of the posterior horn of the internal meniscus and of the intermediate pars of the internal meniscus with suspected renewed meniscus tear.  The Veteran submitted a private physician statement dated in April 2010.  The private physician concluded that his right knee issues are at least as likely as not due to his service connected lumbar spine disability.  It was explained that due to his back pains, the Veteran has been over compensating on his right knee.  Furthermore, the Veteran's erectile dysfunction was incurred as a result of his lumbar spine disability and the pain medications he takes for his back and knee injuries.  See 04/16/2010, VBMS, Medical Treatment Record-Non-Government Facility.  Thus, the Board finds that competent medical evidence supports a finding that the Veteran's right knee disability and erectile dysfunction are proximately due to or caused by his now service-connected lumbar spine disability.  
 
Based on the above, and resolving any reasonable doubt in the Veteran's favor, the Board finds the evidence is in equipoise and the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a lumbar spine disability is warranted.  Furthermore, service connection for a right knee disability and erectile dysfunction as proximately due to service-connected lumbar spine disability are warranted.  38 C.F.R. §§ 3.102, 3.310(a).  


ORDER

Service connection for a lumbar spine disability is granted.  

Service connection for a right knee disability is granted, on the basis that it is proximately due to or caused by a service-connected lumbar spine disability.  

Service connection for erectile dysfunction is granted, on the basis that it is proximately due to or caused by a service connected lumbar spine disability.  


REMAND

Vision

Pursuant to the Board's February 2012 remand instructions, the Veteran was afforded a VA examination and a medical opinion was provided in April 2016.  The examiner concluded that the Veteran was assessed with hyperopia, astigmatism, and presbyopia, which were all congenital or developmental errors or refraction, which are not considered injuries or diseases for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  The examiner further noted that the Veteran had early cataracts, which were normal aging changes.  

The Board finds that the Veteran has also been diagnosed with dry eye syndrome and the examiner failed to assess whether this was incurred in service, including by the dirt and allergens in the air in Germany as alleged by the Veteran.  See 08/01/2005, VBMS, Medical Treatment Record-Non-Government Facility, p. 1; 12/10/2009, VBMS, Medical Treatment Record- Non-Government Facility, p. 2; 04/28/2009, VBMS, Hearing Testimony.  

Accordingly, the Board finds that an addendum opinion is warranted.  

Left Hand

Pursuant to the Board's February 2012 remand instructions, the Veteran underwent a VA examination and a medical opinion was provided by a CRNP for his left hand disability in April 2016.  The examiner indicated that the Veteran had ulnar nerve release in 2002 and assessed with dupytens contractures.  In the mid 2000's the Veteran developed a contracture of the fingers of his left hand, which is known as dupytrens disease digit 5 left hand.  The CRNP noted the Veteran's in service injury of his left hand, which the CRNP concluded had resolved as a sprain like injury.  Accordingly, the CRNP concluded that the dupytrens disease was not incurred in service.  

The Board finds that this opinion is insufficient to determine whether the Veteran's left hand disability is related to service.  First, the Veteran has numerous left hand disabilities, including arthritis of the left wrist and neurolyosis of the ulnar nerve, which was not assessed by the CRNP.  See 08/11/2005, VBMS, Medical Treatment Record-Non-Government Facility; 05/29/2008, VBMS, Medical Treatment Record- Non-Government Facility, p. 26.  Furthermore, the CRNP failed to note the lay testimony of chronic pains in his left wrist following service and the statement by the medical technician indicating the Veteran had chronic left wrist pain following service.  See 03/19/2012, Buddy/Lay Statement, VBMS; 11/20/2009, VBMS, Buddy/Lay Statement.    

Given the procedural history and the complexity of the Veteran's medical history, the Board finds that a medical opinion by a hand surgeon is warranted.  
Coronary Artery Disease

Pursuant to the Board's February 2012 remand instructions, the AOJ was to schedule a VA examination to assess the etiology of the Veteran's coronary artery disease.  The examiner was instructed to review and discuss the medical technician's statements, which indicated that the Veteran had high blood pressure and was put on medication during active service.  See 03/19/2012, VBMS, Buddy/Lay Statement.  

The Veteran underwent a VA examination in January 2016 by an orthopedic surgeon.  The examiner indicated that he did not have the Veteran's service treatment records for review and indicated there was no information for when the Veteran was diagnosed with hypertension.  A medical opinion was provided by a CRNP in August 2016.  The CRNP indicated that the Veteran had no cardiac issues or conditions of the heart while in service.  Both the orthopedic surgeon and CRNP failed to discuss the medical technician's statement indicating that the Veteran had high blood in service and was put on high blood pressure medication in service.  

Given the procedural history and the complexity of the Veteran's medical history, the Board finds that a medical opinion by a cardiologist is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file, including a copy of the remand, to the April 2016 ophthalmologist for an addendum opinion as to the etiology of the Veteran's vision disorder, including dry eye syndrome.  If the ophthalmologist is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.  Review of the claims file and pertinent evidence, as appropriate, should be noted in the addendum report.  

The examiner should provide the following opinion:  is it at least as likely as not (50 percent probability or more) that the Veteran's vision disability, including dry eye syndrome, had its onset in service and/or is otherwise etiologically related to service, including the dirt and allergens in the air in Germany as stated by the Veteran.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

2.  Forward the claims file to be reviewed by a hand surgeon to determine the etiology of the Veteran's left hand disability.  The Board notes that an examination is not necessary unless so determined by the hand surgeon.

The hand surgeon is to identify all left hand disabilities during the pendency of this claim that was filed in November 2004.  For each diagnosed left hand disability, the hand surgeon should provide an opinion to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the left hand disability had its onset in and/or is otherwise etiologically related to the Veteran's period of active service.  

b.  If arthritis is diagnosed, did the arthritis develop in the first post-service year and, if so, to what degree?

The hand surgeon must provide a comprehensive rationale for each opinion provided.  If the hand surgeon is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The hand surgeon is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  The hand surgeon should consider all testimony of record when formulating an opinion, including the statement by the medical technician indicating the Veteran had chronic left wrist pain following service.  See 03/19/2012, Buddy/Lay Statement, VBMS; 11/20/2009, VBMS, Buddy/Lay Statement.    

3.  Forward the claims file to be reviewed by a cardiologist to determine the etiology of the Veteran's coronary artery disease.  The Board notes that an examination is not necessary unless so determined by the cardiologist.

The cardiologist should provide the following opinion:  is it at least as likely as not (50 percent probability or more) that the Veteran's coronary artery disease had its onset in service and/or is otherwise etiologically related to service, including the Veteran's reported high blood pressure in service.  

The cardiologist must provide a comprehensive rationale for each opinion provided.  If the cardiologist is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The cardiologist is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  The cardiologist should consider all testimony of record when formulating an opinion, including the statement by the medical technician indicating the Veteran had high blood pressure and was put on medication during active service.  See 03/19/2012, VBMS, Buddy/Lay Statement.  

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


